DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment of 18 May 2020 has been entered.

Claim Objections
Claims 14 and 22-23 are objected to because of the following informalities. 

Claim 14 recites a “labyrinth seal abradable structure” in line 1 and also recites “abradable structure labyrinth seal” in line 4-5; for claim terminology consistency purposes it is recommended to recite “labyrinth seal abradable structure” in line 4-5.

Claim 22 recites a “labyrinth seal abradable structure” in line 1 and also recites “said structure” in line 2 and “abradable structure labyrinth seal” in line 4; for claim terminology consistency purposes it is recommended to recite “said labyrinth seal abradable structure” in line 2 and “labyrinth seal abradable structure” in line 4-5.

Claim 23 recites “the labyrinth seal” in line 1 and depends from claim 22 which recites “labyrinth seal abradable structure” in line 1; for claim terminology consistency purposes it is recommended to recite “the labyrinth seal abradable structure” in claim 23.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites “for each of the regions, the cells are in section of the polygons which have the same area” (emphasis added); it is not clear what the limitation in section of the polygons refers to. The limitation “the polygons” has not been introduced prior to said recitation resulting in an indefiniteness issue since it is not clear if the limitation refers to a previously recited limitation or the limitation is lacking proper antecedent basis. If the polygons limitation refers to a previously recited limitation, amending the claim to refer to said previously recited limitation would potentially resolve the issue; if the polygons limitation is lacking proper antecedent basis removing “the” before “polygons” would resolve the lack of antecedent issue but the limitation would remain unclear as to what it is referring to.
Claims 16-17 depend from claim 15 and fail to remedy its deficiencies.
Clarification and/or amendment is respectfully requested.

Allowable Subject Matter
Claims 14 and 18-23 would be allowable if rewritten or amended to overcome the objection(s) set forth in this Office action.

Claims 15-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The following claim limitations were not found in the prior art:
labyrinth seal abradable structure comprising in an outer layer provided with partitions delimiting cells, at least three regions formed by annular bands of the abradable structure labyrinth seal which are juxtaposed to succeed one another in a direction of the axis and have wear resistances of progressive values in the direction of the axis, wherein the cells are rectangular, the partitions in each of the regions are joined at junctions which connect only three cells together, and said partitions are oriented at an angle comprised between 30 and 60° relative to the direction of the axis (emphasis added);
the closest prior art reference (Kadau et al – US 20180066527 A1) discloses a labyrinth seal abradable structure with partitions delimiting cells (Fig.23), at least three regions formed by annular bands of the abradable structure labyrinth seal which are juxtaposed to succeed one another in a direction of the axis and have wear resistances of progressive values (Fig.23, note regions 542/544/546), however, does not teach the cells being 
another relevant prior reference (Harris – US 10,337,339 B2) discloses a labyrinth seal abradable structure with partitions delimiting cells (Fig.2), at least three regions formed by annular bands of the abradable structure labyrinth seal which are juxtaposed to succeed one another in a direction of the axis and have wear resistances of progressive values (Fig.2, note regions 38/36/40), however, does not teach the cells being rectangular; note that the examiner could not find a prior art reference that could be used to establish a prima facie case of obviousness to modify the shape of the cells to a rectangular one while also meeting the partitions/junction configuration plus partition orientation without incurring in impermissible hindsight;
another relevant prior reference (Muller – FR 2583493 A1) discloses a labyrinth seal abradable structure with partitions delimiting cells (Fig.3/5), at least three regions formed by annular bands of the abradable structure labyrinth seal which are juxtaposed to succeed one another in a direction of the axis (Fig.3, note a region could be defined as three cells 6 axially adjacent to each other which could result in at least three regions), the cells being rectangular (Fig.3/5, 6), however, does not teach the at least three regions have wear resistances of progressive values; note that the examiner could not find a prior art reference that could be used to establish a prima facie case of 
another relevant prior reference (Hall – US 6,599,611 B1) discloses a method of making a composite structure provided with partitions delimiting cells (Fig.1, 18/20/22), at least three regions formed by annular bands (Fig.1, 12/14/16), wherein the cells are rectangular (Fig.1), the partitions in each of the regions are joined at junctions which connect only three cells together, and said partitions are oriented at an angle comprised between 30 and 60° relative to the direction of the axis (Fig.1), however, said disclosed structure was not determined to be analogous to establish a prima facie case of obviousness because it is not related to any type of abradable seal structure;
another relevant prior art reference (Massot et al – US 10,605,106 B2) discloses a labyrinth seal structure (Fig.2/4) however, the shape and configuration of cells is not disclosed;
another relevant prior art reference (Alvanos et al – US 20080260523 A1) discloses a labyrinth seal structure (Fig.2/3) however, the shape and configuration of the claimed cells is not disclosed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm Pacific Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUAN G FLORES/Primary Examiner, Art Unit 3745